IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


DAVID E. BARTLING,                         : No. 44 MM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS YORK                 :
COUNTY, PENNSYLVANIA,                      :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.